Case: 1:20-cr-00352 Document #: 70 Filed: 10/30/20 Page 1 of 5 PagelD #:624

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
UNITED STATES OF AMERICA
No. 20 CR 352
Vv.
Judge Charles R. Norgle
SAMUEL UCHENNA ANIUKWU,

also known as “Uchenna Samuel

Aniukwu’” and “Sammy Maxwell’;
ANTHONY EMEKA IBEKIE,

also known as “Emeka Toni Ibe,”

“Toni Ibe Emeka,” and “Emenike

Tonero”; and
JENNIFER GOSHA

 

PROTECTIVE ORDER GOVERNING DISCOVERY

Upon the unopposed motion of the government, pursuant to Fed. R. Crim. P.
16(d) and 18 U.S.C. § 3771(a)(1) and (8), it is hereby ORDERED:

1. All of the post-indictment materials provided by the United States in
preparation for, or in connection with, any stage of the proceedings in this case
(collectively, “the materials”) are subject to this protective order and may be used by
defendants and defendants’ counsel (defined as counsel of record in this case) solely
in connection with the defense of this case, and for no other purpose, and in
connection with no other proceeding, without further order of this Court.

2. Defendants and defendants’ counsel shall not disclose the materials or
their contents directly or indirectly to any person or entity other than persons
employed to assist in the defense, persons who are interviewed as potential witnesses,

counsel for potential witnesses, and other persons to whom the Court may authorize
Case: 1:20-cr-00352 Document #: 70 Filed: 10/30/20 Page 2 of 5 PagelD #:625

disclosure (collectively, “authorized persons”). Potential witnesses and their counsel
may be shown copies of the materials as necessary to prepare the defense, but may
not retain copies without prior permission of the Court. The materials and their
contents shall not be disclosed either directly or indirectly to any person or entity
outside of the United States without prior authorization from the Court.

3. Defendants, defendants’ counsel, and authorized persons shall not copy
or reproduce the materials except in order to provide copies of the materials for use
in connection with this case by defendants, defendants’ counsel, and authorized
persons. Such copies and reproductions shall be treated in the same manner as the
original materials.

4. Defendants, defendants’ counsel, and authorized persons shall not
disclose any notes or records of any kind that they make in relation to the contents of
the materials, other than to authorized persons, and all such notes or records are to
be treated in the same manner as the original materials.

5. Certain materials containing Sensitive Information produced by the
government to defendants’ counsel shall not be provided to defendants or anyone else,
except as provided below (“Attorney Only Materials”). The Attorney Only Materials
shall be plainly marked as such by the government prior to disclosure. Neither the
Attorney Only Materials nor the information contained therein may be disclosed to
any person other than counsel for defendants (defined as counsel of record in this

case) or investigators employed by defendants’ counsel to assist the defense, without
Case: 1:20-cr-00352 Document #: 70 Filed: 10/30/20 Page 3 of 5 PagelD #:626

prior notice to the government and authorization from the Court. Absent prior
permission from the Court, Attorney Only Materials that identify the victims,
including any photographs or videos of the victims, shall not be included in any public
filing with the Court, and instead shall be submitted under seal. Defendants’ counsel
and authorized persons shall not copy or reproduce the Attorney Only Materials
except for use in connection with this case by defendants’ counsel and authorized
persons. Such copies and reproductions shall be treated in the same manner as the
original materials. Defendants shall view Attorney Only Materials only in the
presence of counsel for defendants. Defendants shall not be provided with any
Attorney Only Materials or copies thereof and shall not make any notes or records
related to the victims’ identifying information from the contents of the Attorney Only
Materials.

6. Before providing materials to an authorized person, defense counsel
must provide the authorized person with a copy of this Order and require the
authorized person to sign a statement acknowledging that the authorized person has
received a copy of and reviewed this Order, and has agreed to be bound by its terms
and conditions subject to sanctioning by the Court for any violations of this Order.
Defense counsel shall maintain a copy of the signed statement of each authorized
person for a period of twelve months after the conclusion of all stages of this case, and
shall provide copies of the signed statement of each authorized person to the

government upon request.
Case: 1:20-cr-00352 Document #: 70 Filed: 10/30/20 Page 4 of 5 PagelD #:627

7. Upon conclusion of all stages of this case, all of the materials and all
copies made thereof shall be disposed of in one of three ways, unless otherwise
ordered by the Court. The materials may be (1) destroyed; (2) returned to the United
States; or (3) retained in defense counsel's case file. The Court may require a
certification as to the disposition of any such materials. In the event that the
materials are retained by defense counsel, the restrictions of this Order continue in
effect for as long as the materials are so maintained, and the materials may not be
disseminated or used in connection with any other matter without further order of
the Court.

8. To the extent any material is produced by the United States to
defendants or defendants’ counsel by mistake, the United States shall have the right
to request the return of the material and shall do so in writing. Within five days of
the receipt of such a request, defendants and/or defendants’ counsel shall return all
such material if in hard copy, and in the case of electronic materials, shall certify in
writing that all copies of the specified material have been deleted from any location
in which the material was stored.

y, The restrictions set forth in this Order do not apply to documents that
are or become part of the public court record, including documents that have been
received in evidence at other trials, nor do the restrictions in this Order limit defense
counsel in the use of discovery materials in judicial proceedings in this case, except

that any document filed by any party which attaches or otherwise discloses specially
Case: 1:20-cr-00352 Document #: 70 Filed: 10/30/20 Page 5 of 5 PagelD #:628

identified sensitive information as described in Paragraph 5, above, shall be filed
under seal to the extent necessary to protect such information, absent prior
permis:;ion from this Court.

10. Nothing contained in this Order shall preclude any party from applying

to this Court for further relief or for modification of any provision hereof.

O77,

CHARLES R. NORGLE TS
District Court Judge

United States District Court
Northern District of Illinois

Date: _16 [30 [2020
